LANDAU, J.,
dissenting.
We correctly concluded in two previous opinions that expenditures for clothing cannot be considered child support and cannot offset a child support obligation. With that much, the majority and I are in agreement. We also agree that the trial court erred in allowing husband to pay for his children’s clothing in lieu of a portion of his child support obligation.
We part company, however, where the majority says that husband nevertheless should be allowed to “satisfy” his past child support obligations with clothing expenditures, because that is what the trial court told him to do. In essence, the majority holds that husband may avoid his statutory obligation to pay the required amount of child support, because he complied with an order that erroneously required *163him to pay less. I cannot join in that easy circumvention of what we have twice held the law requires.
I respectfully dissent.